Woods, J.,
delivered the opinion of the court.
The gravamen of complainant’s bill is that he held a lien under two duly recorded deeds of trust in the proper office in Wilkinson county on certain cotton raised or owned by one J. J. Hills, and that, with the knowledge and connivance of appellant, this cotton was delivered to appellant, in said Wilkinson county, and the same was converted, by the appellant, into money, or its equivalent, whereby he became liable to appellee for its value.
The evidence fails to support the bill. On the contrary, it appears that the appellant was the cotton factor in New Orleans, La., of said Hills, and that Hills shipped the cotton in question to appellant from Tarbert Landing, in Wilkinson county, to Hernandez, his cotton factor in New Orleans, “for account of J. J. Hills. ’ ’ Appellant was not aware of this shipment when it was made, nor was he informed of appellee’s liens under his trust deeds until after the cotton had been sold in New Orleans. Pie did not receive the cotton at all in Wilkinson county. It was shipped to New Orleans for Hills’ account, and remained the property of Hills until actually sold. Bonner v. Marsh, 10 Smed. & M., 376; Dickman v. Williams, 50 Miss., 500; Chaffe v. Railroad Co., 59 Miss., 182.

Reversed and bill dismissed.